Case 16-20994        Doc 31     Filed 10/18/18     Entered 10/18/18 16:18:52          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 20994
         Monica Eleanor Siess

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/28/2016.

         2) The plan was confirmed on 08/17/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/06/2018.

         5) The case was Completed on 01/01/1900.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-20994            Doc 31          Filed 10/18/18    Entered 10/18/18 16:18:52                 Desc         Page 2
                                                          of 3



 Receipts:

          Total paid by or on behalf of the debtor                     $4,620.00
          Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                             $4,620.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $199.75
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,199.75

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed         Paid         Paid
 AMITA Health Adventist Medical Center   Unsecured           0.00      3,978.04         2,978.04        104.53        0.00
 Becket & Lee                            Unsecured         213.00        212.67           212.67           7.46       0.00
 Capital One Bank                        Unsecured      1,527.00       1,582.88         1,582.88          55.56       0.00
 Capital One Bank                        Unsecured         755.00        795.56           795.56          27.92       0.00
 Comenity Bank/Brylane Home              Unsecured         486.00           NA               NA            0.00       0.00
 Comenity Bank/Dress Barn                Unsecured         483.00           NA               NA            0.00       0.00
 Comenity Bankl/Woman Within             Unsecured         579.00           NA               NA            0.00       0.00
 Dr Leonards Shop Now                    Unsecured         198.00        210.84           210.84           7.40       0.00
 Elmhurst Hospital                       Unsecured         500.00           NA               NA            0.00       0.00
 LaGrange Memorial Hospital              Unsecured      4,052.00            NA               NA            0.00       0.00
 MBB                                     Unsecured         492.00           NA               NA            0.00       0.00
 Midland Funding LLC                     Unsecured         291.00        322.42           322.42          11.32       0.00
 Midland Funding LLC                     Unsecured         854.00        853.24           853.24          29.95       0.00
 Portfolio Recovery Associates           Unsecured      1,584.00       1,584.58         1,584.58          55.62       0.00
 Quantum3 Group                          Unsecured         456.00        456.17           456.17          16.01       0.00
 Seventh Avenue                          Unsecured      1,927.00       2,017.48         2,017.48          70.82       0.00
 Stoneberry                              Unsecured          47.00           NA               NA            0.00       0.00
 TD Bank USA NA                          Unsecured         916.00        958.74           958.74          33.66       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-20994        Doc 31      Filed 10/18/18     Entered 10/18/18 16:18:52             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,972.62            $420.25              $0.00


 Disbursements:

         Expenses of Administration                             $4,199.75
         Disbursements to Creditors                               $420.25

 TOTAL DISBURSEMENTS :                                                                       $4,620.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/18/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
